Case 2:19-cV-02127-SHL-d|<v Document1-5 Filed 02/21/19 Page 1 of 2 Page|D 99

EXhibit D

Case 2:19-cV-O2127-SHL-d|<v Document 1-5 Filed 02/21/19 Page 2 of 2 Page|D 100

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF TENNESSEE
WESTERN DIVISION

DAVID BISHOP,

Plaintiff,
Case No.
v.
JURY DEMANI)
LG ELECTRONICS USA, INC.,
VGOD, INC., and NEW AGE
INVESTI\»TENTS OF CORDOVA, LLC
d/b/a CREATE A CIG CORDOVA

Defendants.

 

 

VGOD, INC.’S CONSENT TO NO'I`ICE OF REMOVAL
Defendant VGOD, Inc. is familiar With the terms of the Notice of Removal of Defendant
NeW Age lnvestments cf Cordova, LLC. VGOD, Inc. hereby consents to the removal 01C this action
to this Court from the Circuit Court of Shelby County, Tennessee for the Thirtieth Judiciaf District
at Memphis.

Dated this 21St day of February, 2019.

Respectihlly submitted,
CARR ALLIS ON

BY: /s/ Sean W. Martin
SEAN W. MARTIN, BPR #020870
Attorney for Defendant VGOD, Inc.
651 E. 4th St., Suite 100
Chattanooga, TN 374{)3
(423) 648-9832 / (423) 648-9869
Swmartin@carrallison.com

